Citation Nr: 1403799	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1976.  

This matter comes to the Board of Veterans' Appeals Board from a July 2010 rating decision of the Department of Veterans Affairs (VA Regional Office RO in Waco, Texas 

In June 2013, this matter was last before the Board, at which time it was remanded for further development. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased evaluations for PTSD, diabetes mellitus, type II, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and tinnitus, as well as for service connection for a left shoulder disability, to include as secondary to peripheral neuropathy of the left and right lower extremities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2012 VA Form 21-526b.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress disorder (PTSD) rated as 50 percent disabling, diabetes mellitus, type II, rated as 20 percent disabling, peripheral neuropathy of the left lower extremity, rated as 20 percent disabling, peripheral neuropathy of the right lower extremity, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling; the Veteran's combined disability rating amounts to 80 percent.
2.  The Veteran's service-connected PTSD and peripheral neuropathy of the lower extremities are of such severity as to render him unable to obtain or maintain substantially gainful employment.

CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The Veteran alleges that limitations associated with his service-connected PTSD and peripheral neuropathy, inter alia, preclude his gainful employment.  The Veteran last worked as a hauler in April 2010, but has not worked since that time.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service-connected disabilities consist of PTSD rated as 50 percent disabling, diabetes mellitus, type II, rated as 20 percent disabling, peripheral neuropathy of the left lower extremity, rated as 20 percent disabling, peripheral neuropathy of the right lower extremity, rated as 20 percent disabling and tinnitus, rated as 10 percent disabling.  The Veteran's combined service-connected disability rating is 80 percent.  As such the Board finds that the Veteran meets the percentage standard set forth in 38 C.F.R. § 4.16(a).  Thus, the question is whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

In March 2010, the Veteran filed his claim of entitlement to a TDIU.  His application indicated that at that time he was working 25 hours per week as a hauler and had earned approximately $35,000.00 over the past year.  However, he indicated on his application that as of "11-09" he had become too disabled to work.  

Of record is an April 2010, letter from a co-worker of the Veteran.  The letter notes that the author had worked with the Veteran for 7 years and that he would "get upset for no reason."
Also of record is an April 2010, statement from the Veteran's wife.  In the letter, she related that the Veteran's "ability to work is decreasing due to the fact of neuropathy" and that "it is hard for him to stay on his feet for a very long period."  She also related that his "PTSD is not getting any better," that he had mood swings and "doesn't go anywhere or do anything."  She noted that he continued to work, but that he was "expecting to be let go anytime because of his problems at work and at home."

In May 2010, the Veteran was provided a VA general medical examination.  The report associated therewith notes that the Veteran continued to work as disclosed in his application.  It also documents that he had arthroscopic repair of his left shoulder in April 2010.  The report documents an assessment of type II diabetes mellitus poorly controlled with peripheral neuropathy of the bilateral lower extremities, and hypertension.  The examiner remarked that the Veteran's medical conditions were stable and did not prevent him from continuing his employment. 

In May 2010, the Veteran was also afforded a VA examination in regard to his PTSD.  The report thereof documents that the Veteran continued to work, although he reported interpersonal difficulties.  Notably, he was then on a leave of absence due to his left shoulder condition.  PTSD, chronic, moderate, and major depressive disorder, severe, without psychotic features were assessed.  The Veteran was assigned a GAF score of 45.  

Of record is a June 4, 2010, report of general information.  The report reflects that the Veteran was not seeking service connection for a left shoulder condition.  It further reflects that the Veteran was on leave from his employer for his left shoulder condition and feared that his employer may let him go.  He related that he felt that his diabetes, PTSD and peripheral neuropathy primarily prevented him from remaining gainfully employed.  

Of record is a November 2010 statement from the Veteran.  In the statement, he related that he had "to stop [his] employment" and that he had not worked since April 14, 2010, due to his service-connected disabilities.  

Of record is an April 2011, letter from a VA staff psychologist.  The letter reflects that the Veteran had participated in group psychotherapy for PTSD since May 2008.  The letter also notes that although the Veteran had been complaint with his treatment, he continued to display marked evidence of intra- and interpersonal turmoil, disturbed sleep, trauma-related nightmares, irritability, and emotional distance/detachment in relationships.  The letter reflects a GAF score of 48.  

In May 2011, the Board remanded the claim to attempt to verify the Veteran's employment status, inter alia.  In this regard, there is of record an "Exit Interview Form," from the Veteran's former employer noting that he had last worked on April 3, 2010.  The document notes that the Veteran had voluntarily terminated his employment for medical reasons, but was "rehirable."

In a June 2011 statement, the Veteran related that he had retired for medical problems.  In particular, he cited PTSD and neuropathy of his lower extremities.  He noted that he had a bad attitude, which would have "eventually got [him] fired."  

In August 2011, the Veteran was afforded a general medical examination, which addressed his service-connected diabetes mellitus type II and associated peripheral neuropathy of the lower extremities, as well as several non-service-connected disabilities, namely, erectile dysfunction, benign prostatic hypertrophy, gastroesophageal reflux disease (GERD), hyperlipidemia, hypertension and a left shoulder disability assessed as full-thickness tear supraspinatus and infraspinatus left shoulder.  The examiner did not find that any of these conditions would "hinder [the Veteran] from working," but for peripheral neuropathy, and the examiner only remarked that this condition would hinder the Veteran in extensive standing and walking due to chronic pains and burning sensations.  Notably, in December 2011, it was clarified that the examiner had reviewed the pertinent records in rendering this opinion.

In September 2011, the Veteran was also afforded a psychiatric examination to address his service-connected PTSD.  The examiner assigned the Veteran a GAF score of 50, but related that the Veteran could not be considered "unemployable from a mental health standpoint," reasoning that he had retired from his latest job due to his left shoulder disability.  

In December 2011, the Veteran was also afforded an audiologic examination to address his service-connected tinnitus.  The examiner did not address this condition, but rather opined on non-service-connected hearing loss, which he did not find rendered the Veteran unemployable, including as "within the confines of the Americans with Disabilities Act."  In subsequent addenda, the examiner incomprehensibly explained that they could not "endorse a causal relationship between individual unemployability and this Veteran's assumption that tinnitus is just evidence to grant [IU]," noting that noise-induced hearing loss and tinnitus did not manifest immediately after noise exposure and that the Veteran had not alleged hearing loss or tinnitus soon after "the claimed noise exposure."

When this matter was last before the Board in June 2013, it found that the August and September 2011 VA opinions were inadequate to decide the claims.  Accordingly, it sought further opinions.  

In July 2013, the Veteran was afforded a VA examination to address his diabetes mellitus, type II, and associated peripheral neuropathy of the lower extremities in relation to his TDIU claim.  The examiner found that these conditions did not impact his ability to work, but offered no explanation for this conclusion.  

In July 2013, the Veteran was also afforded a VA examination to address PTSD in relation to his claim for a TDIU.  Examination resulted in assessments of PTSD and major depression, recurrent, moderate, with an assigned GAF score of 50.  The examiner remarked that it was possible to differentiate between the symptoms of these psychiatric disorders; however, he explained that the symptoms overlapped to the degree that "delineation of the relative contributions of each disorder would constitute a matter of pure speculation."  He indicated that the Veteran's mental diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner remarked that the Veteran's GAF score is consistent with a higher level of impairment, both socially and occupationally than noted in the previous VA examination and that this represented "serious" symptoms.  The examiner concluded that the Veteran's PTSD in conjunction with his peripheral neuropathy of the lower extremities "at least as likely as not" resulted in inability to secure and follow a substantially gainful occupation.

Based on the foregoing, the Board concludes that the evidence is in equipoise, and thereby supports the Veteran's claim for a TDIU.  In sum, the evidence shows that the Veteran's service-connected PTSD in conjunction with his service-connected peripheral neuropathy of the lower extremities prevents him from obtaining and maintaining substantially gainful employment.  The Veteran's assigned GAF scores ranging from 45 and 50 indicate serious occupational impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness" under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing that GAF scores ranging between 41-50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional ritual, frequent shoplifting), or any serious impairment in social, occupational, or school functions (e.g., no friends, unable to keep a job).  He has not apparently held a gainful job since April 2010.  In essence, it appears that the overall impairment resulting from the Veteran's PTSD in conjunction with peripheral neuropathy of the lower extremities render him unable to follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


